Case 1:18-cr-00258-BLW Document 849-2 Filed 04/22/21 Page1of1

 

RESTATEMENT OF

CERTIFICATE OF ORGANIZATION

LIMITED LIABILITY COMPANY FILED EFFECTIVE
Title 30, Chapters 21 and 25, Idaho Code ZHGAUG 22 AMI: O07
Filing fee: $30 typed, $50 not typed

Complete and submit the application in duplicate. SEGRETARY OF STATE

STATE OF IDAHO

1a. The name of the limited liability company is:
Simplified Selling LLC

2a. The date the certificate of organization was filed: 4-6-2016

The Certificate of Oraanization is restated to:

1. The name of the limited liability company is:
Simplified Selling LLC

2. The complete street and mailing addresses of the principal office is:
9799 W. Preece St. Boise ID 83713

{Street Address)

 

(Mailing Address, if differant)

3. Registered agent name and address:

Mikhail iyerusalimets 9799 W. Preece St. Boise ID 83713

{Name} (Address) a a
Registered agent signature: : ee

if
“ (New registerad agent must sign here)

 

4. Mailing address for future correspondence:
9799 W. Preece St. Boise ID 83713
{Address}

5. The name and address of at least one manager or member:

 

 

 

Mikhail iyerusalimets 9799 W. Preece st. boise ID 83713
(Name) (Address}
{Name} (Address)
(Name) (Address)

 

Secretary of State use only
6. Signature of a manager, member, or an authorized person.
Mikhail iyerusalimets
— ve _ IDAHO SECRETARY OF STATE
| Zo L + EL 68/22/2016 05:00
CE.4140836 CT:172099 BH:1542661
1@ 30.00 = 30.00 ARAGLLC #3

Printed Name:

Signature: LZ

 

Pavel Lazukin

Printed Name: W \ VES Q BD
Signature: Za Zz ev, 08/2018 z EXHIBIT

 

   

   

 

 

ALL-STATE LEGAL

   
